Exhibit 10.2

 

 

ASSIGNMENT OF SALE AGREEMENT

 

This Assignment of Sale Agreement is made as of the 27th day of June, 2014, by
IREIT BUSINESS MANAGER AND ADVISOR, INC., an Illinois corporation (“Assignor”),
to and for the benefit of IREIT FLOWOOD DOGWOOD, L.L.C., a Delaware limited
liability company (“Assignee”).

 

Assignor does hereby sell, assign, transfer, set over, and convey unto Assignee
all of its right, title and interest (i) as Purchaser under that certain Sale
Agreement dated as of April 30, 2014 (as amended, the “Agreement”) by and
between Dogwood Festival, L.L.C., an Alabama Illinois limited liability company,
as Seller, and Assignor, as Purchaser, with respect to certain improved real
property commonly known as Dogwood Festival Market, as more particularly
described by the Agreement (the “Property”) and (ii) under all estoppel
certificates and letters delivered to Assignor in connection with the Agreement.

 

Assignor represents and warrants that it is the Purchaser under the Agreement,
and that it has not sold, assigned, transferred, or encumbered such interest in
any way to any other person or entity. By acceptance hereof, Assignee accepts
the foregoing assignment and agrees, from and after the date hereof, to (i)
perform all of the obligations of Purchaser under the Agreement with respect to
the Property, and (ii) indemnify, defend, protect and hold Assignor harmless
from and against all claims and liabilities arising under the Agreement with
respect to the Property.

 

[signatures on following page]

 

 

1

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this instrument as of
the date first written above.

 

 

  ASSIGNOR:          

IREIT BUSINESS MANAGER AND ADVISOR, INC.

an Illinois corporation

          By: /s/ Lou Quilici   Printed Name: Lou Quilici   Title: SRVP        
    ASSIGNEE:          

IREIT FLOWOOD DOGWOOD, L.L.C.,

a Delaware limited liability company

          By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

          By: /s/ Marcia L. Grant   Printed Name: Marcia L. Grant   Its:
Assistant Secretary

 

2